PER CURIAM.
In this interlocutory appeal in a dissolution of marriage action, the wife appeals from the trial court’s denial of her motion for temporary attorney’s fees. We affirm.
The evidence is to the effect that the wife has no present ability to pay substantial attorney’s fees and that the husband does have that ability. But this was a request for temporary attorney’s fees, and there has been no showing by the wife that she does not have the ability to be represented by counsel. We cannot say that under the circumstances of this case the trial court at this stage abused its discretion.
Affirmed.
RYDER, A.C.J., and CAMPBELL and LEHAN, JJ., concur.